Citation Nr: 1758486	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-27 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Board remanded this appeal for additional development in July 2015.

A personal hearing was conducted between the Veteran and undersigned in June 2014.  A transcript is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The matter was remanded in July 2015 to obtain medical opinions addressing the Veteran's assertions that his hypertension is related to service (due to stress or herbicide exposure) or secondary to service-connected diabetes mellitus or heart disease.  In a September 2015 VA examination report, the examiner provided the requested opinions without any supporting rationales.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  A January 2016 addendum supplemented the examiner's opinion with respect to herbicide exposure, but failed to address the June 2014 statement from C.M. (per the remand directives) or provide rationales for the remaining opinions.  As such, the development conducted fails to comply with the remand directives, and corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

Further, while on remand, additional treatment records should be obtained.  In a February 2013 statement, the Veteran requested that VA obtain the records for a September 2012 echocardiogram he underwent at the Columbia VA Medical Center (VAMC).  The record does not reflect any development conducted in response to this request.  Although the RO obtained treatment records from the Columbia VAMC for the period from April 2005 to July 2013, the records do not contain any entries from August 2012 to October 2012.  See April 2013 VA Memo; July 2013 CAPRI Records.  The existence of a September 2012 echocardiogram report is suggested by a July 2012 notation by the Veteran's primary care physician ordering a followup echocardiogram.  See July 2013 CAPRI Records.  VA should attempt to obtain the echocardiogram report.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA treatment records, including records from a September 2012 echocardiogram at the Columbia VAMC.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.

2. Then, return the file to the examiner who completed the September 2015 examination.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.

The examiner should address the following:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension had its onset in service or is otherwise etiologically related to service, to include stress or herbicide exposure?

b. Is it at least as likely as not (50 percent probability or greater) that hypertension is caused or aggravated (worsened) by diabetes mellitus?

c. Is it at least as likely as not (50 percent probability or greater) that hypertension is caused or aggravated (worsened) by heart disease?  

The examiner should consider and comment on the following: the January 2011 VA examiner's statement that diabetes mellitus can have a negative impact on hypertension secondary to decreased circulating insulin levels causing volume status as well as any specific impairment to the vascular system which can be potentially impacted by diabetes mellitus in general; and the June 2014 statement from C.M. stating that medical research shows that Agent Orange exposure can cause hypertension.

The examiner must acknowledge review of the pertinent evidence of record, including the Veteran's reports of symptom manifestation.  All necessary examinations, tests, and studies should be conducted.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3. Then, readjudicate the appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




